Title: John L. Thomas to Thomas Jefferson, 30 September 1812
From: Thomas, John L.
To: Jefferson, Thomas


          Sir Charlottesville Sept. 30th 1812
          I arrived here a few days ago—and am informed that you understanding that my brother, who was then up the Country—was myself had written to me—when I should be at Court—that I would prove a deed which I was witness to—your note to me was mislaid before my arrival—Consequently I do not Know what Deed you allude to—haveing no recollection of the Circumstance—Thinking it probable it might be a Deed from Peyton or Hendersen to you—I this morning called at the office for the purpose of ascertaining, but can find no Such Deed—If you will leave a line at Mr Winns, specefying the Deed—I shall be at Court when I can prove it—
          Yrs RespectfullyJ L Thomas
        